Citation Nr: 1824899	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an extraschedular rating for bilateral cyclitis (pars planitis) with bilateral cataracts currently rated at 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the matter in January 2013, June 2015, and October 2016.

Following the October 2016 Board remand, the RO determined clear and unmistakable error was found in the prior January 1975 decision rating and thus established the evaluation for this issue to 40 percent from November 6, 1974.  Accordingly, the only issue before the Board concerns entitlement to an extraschedular rating above 40 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded these issues in October 2016 for additional development.  Here, pursuant to the Board's prior remand the claim was referred to the Director of Compensation and Pension for extraschedular consideration.  The Director did not find an increased evaluation on an extraschedular basis for the Veteran's bilateral eye disability was warranted.  As specifically stated in remand directive # 3, the RO was to readjudicate the above issue after development was conducted, and issue a supplemental statement of the case to the Veteran and afford him the opportunity to respond.  The Board notes that the RO did not substantially comply with this remand directive, as no supplemental statement of the case was issued following receipt of the above determination by the Director.   

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the RO should issue a supplemental statement of the case with regard to the current appeal 
Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




